34.810(1)(b)(2); NRS 34.810(2). Accordingly, appellant's petition was
                  procedurally barred absent a demonstration of good cause and actual
                  prejudice.       See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                  Moreover, because the State specifically pleaded laches, appellant was
                  required to overcome the rebuttable presumption of prejudice. NRS
                  34.800(2). A petitioner may be entitled to review of defaulted claims if
                  failure to review the claims would result in a fundamental miscarriage of
                  justice. Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996).
                  In order to demonstrate a fundamental miscarriage of justice, a petitioner
                  must make a colorable showing of actual innocence of the crime.
                  Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001).
                               Appellant did not attempt to demonstrate good cause to excuse
                  the procedural defects. Rather, appellant argued that he was actually
                  innocent of the offense of stop required on the signal of a police officer. In
                  support of this assertion, he claimed that he had newly discovered
                  evidence in the form of voluntary statements of police officers and
                  preliminary hearing testimony. To the extent that appellant relied on
                  preliminary hearing testimony, the transcripts of the preliminary hearing
                  could not be considered new evidence, as they were available as part of the
                  record on appeal since appellant's conviction. See House v. Bell, 547 U.S.
                  518, 537 (2006) (opining that actual innocence exception requires new
                  evidence demonstrating innocence); Schlup v. Delo, 513 U.S. 298, 316


                   . . continued

                  petition on May 17, 2013, but did not appeal from the denial of that
                  petition,



SUPREME COURT
      OF
    NEVADA
                                                        2
(D) 1947A segr.
                      (1995) (same). Appellant did not demonstrate actual innocence because
                      his claim involved legal error and he failed to show that "it is more likely
                      than not that no reasonable juror would have convicted him in light of. . .
                      new evidence."' Calderon v. Thompson, 523 U.S. 538, 559 (quoting Schlup,
                      513 U.S. at 327); see also Pellegrini, 117 Nev. at 887, 34 P.3d at 537;
                      Mazzan, 112 Nev. at 842, 921 P.2d at 922. Appellant also failed to
                      overcome the presumption of prejudice to the State. We therefore
                      conclude that the district court did not err in denying appellant's petition
                      as procedurally barred, and we
                                   ORDER the judgment of the district court AFFIRMED. 3




                                                                Poeu clip                J.
                                                         Pickering




                                                                                         J.
                                                         Saitta




                            3 We decline to consider the district court's decision to designate
                      appellant a vexatious litigant and to enter a restrictive order. This
                      decision should be challenged in an original petition for a writ of
                      mandamus filed in this court. See Peck v. Grouser, 129 Nev. „ 295
                      P.3d 586, 588 (2013).




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A (946P147,
                cc: Hon. James M. Bixler, District Judge
                     Larry Gene Tilcock
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A